Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-17,19,20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Case (USPN 6,510,674) in view of Pettis, European patent application (EP 3 095 600 A1) (copy added to file) .
	Case discloses the invention substantially as claimed.   
However Case does not disclose wherein the membrane comprises a one-way valve, claim 19, the valve is integrally formed with the top membrane,  claim 20 wherein the valve is externally applied to the top membrane.

	Pettis teaches a flexible laminate or membrane that has an integrated one-way valve (20) , claim 19, the valve (20) is integrally formed with the membrane (fig. 3),  claim 20, wherein the valve is externally applied to the top membrane, in the same field of endeavor for the purpose of venting gas generated inside the package (abstract).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a one-way valve as taught by Pettis to the membrane of Case in order to vent the gases generated by the contents of the container. To address the placement of the valve, it would be obvious to place the valve on  the top, the top is the only exposed surface of the membrane.  If it was place on the bottom of the sides, it would not vent. 

With respect to claim 2, Case further shows the container sidewall comprises a composite material (paper board disclosed ).
With respect to claim 3, Case further shows  wherein the container is rigid (same container).
With respect to claim 4, Case further shows wherein the container comprises spiral-wound paperboard (column 1 paragraph 3).
With respect to claim 5, Case further shows wherein the liner Ply (14) comprises a polymeric material. (paragraph 13, OCR version)
With respect to claim 6, Case further shows the liner Ply (14) comprises barrier properties (fig.3 shows 14 separating the product from the sidewall).
With respect to claim 8, Case further shows wherein the liner ply is at least partially adhered to an interior surface of the sidewall with an adhesive and the adhesive is flood coated between the liner Ply (14) and the sidewall. (this is interpreted as a product by process limitation in an apparatus claim see mpep copied below)
 
    PNG
    media_image1.png
    319
    787
    media_image1.png
    Greyscale

With respect to claim 9, Case further shows wherein the liner ply is at least partially adhered to an interior surface of the sidewall with an adhesive and the adhesive comprises a resealable adhesive (abstract).  
With respect to claim 10, Case further shows  a base (23); at least one sidewall (13) extending upwardly from the base and terminating in a top edge (shown not labeled), wherein the at least one sidewall is paper-based (paragraph 13); a removable flexible membrane (20) adhered to the top edge,; and a liner Ply (14) pattern adhered to an interior surface of the sidewall (13), wherein the liner Ply (14) is configured to flex, in the unadhered areas, toward and away from the sidewall upon a pressure differential between the pressure within the container and the external pressure.  
With respect to claim 11, Case further shows wherein the container sidewall comprises a composite material.  
With respect to claim 12, Case further shows wherein the container is rigid (shown).
With respect to claim 13, Case further shows wherein the container comprises spiral-wound paperboard.  
With respect to claim 14, Case further shows wherein the adhesive pattern comprises diagonal adhesive strips (this is met in fig. 5 when the strait strips of adhesive are spiral-wound the adhesive is diagonal with respect to the base).  
	With respect to claim 15, Case further shows wherein the container comprises spiral-wound paperboard and the diagonal adhesive strips follow the spiral-wound pattern. (see fig. 5)  
	With respect to claim 16, Case further shows wherein the liner Ply (14) comprises a polymeric material.  (paragraph 13)
	With respect to claim 17, Case further shows wherein the liner Ply (14) comprises barrier properties. (fig 3)  



Claims 7,18, are rejected under 35 U.S.C. 103(a) as being unpatentable over Case in view of Pettis in further view of VARADARAJAN KRISHNARAJU (FR 2 791 037) (copy in file) .
	Case in view of Pettis discloses the invention substantially as claimed.   
However Case in view of Pettis does not disclose claim 7, wherein the liner ply is at least partially adhered to an interior surface of the sidewall with an adhesive and dextrin based adhesive, 18 , wherein the liner ply is at least partially adhered to an interior surface of the sidewall with an adhesive and the adhesive comprises a polyvinyl acetate- based adhesive.  
. 
	KRISHNARAJU teaches a dextrin adhesive and PVA polyvinyl acetate, in the same field of endeavor for the purpose of sealing a food safe container, (see abstract).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a dextrin based adhesive as the adhesive of Case in order to have a food safe adhesive. 
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
In response to applicant first argument title First on page 7, Pettis was never relied up to show the claim language as recited in this argument.  The reference was combined as a 103 rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s next argument titled Case.  Applicant argues that Case prevent the liner ply from partially releasing for the sidewall upon a pressure differential”.   This is considered functional language of using the container and releasing the seal.  The refence as applied has all of the structure to accomplice the task and the pressure differential can be caused by squeezing the container or a user grasping the seal to cause a pressure differential.    Applicant also states that the liner ply of Case is already released.  Figure. 1 of case clearly shows a intact seal.  ,m   
In response to applicant's arguments against the references individually titled Pettis , one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The next part of the argument titled Second,  applicant states “no motivation”.  Examiner included the motivational statement in the 103 rejection.   Applicant cites evidence to contrast the motivational statement, but again this is take in the context of a attack on a single reference.  The valve is not a just an open passage, it works on pressure.  The valve of Pettis is to control pressure so as to stay within the desired pressure limits.  The valve operates to allow flow in either direction letting pressure that is to high out and letting pressure that is to low in.  Adding a valve to the Case reference does not just poke a hole in the top and allow venting as applicant infers.  The valve can be used to improve the base function of the sealed container to not implode or explode.  This allows for the container to remain seal.  
In response to applicant’s next argument titled Dependent Claim 9,  applicant argues that the adhesive of Case losses its adhesive abilities after its initially opened.  The Examiner interprets this adhesive even after multiple uses retains enough sticky properties to reseal to the extent claimed, since it takes very little adhesive to reseal a thin ply of the seal.  In other words even the diminished properties of the heated seal can be resealed.  Also alternative plain “adhesive” is disclosed (column 5 line 57) instead of the heat seal adhesive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736